DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments and remarks filed 11/02/2021 are acknowledged, and the amendments to the claims filed 11/02/2021 are entered. 
	Regarding the objection to claim 1, Applicant’s amendments and remarks, confirming the interpretation that the term “greater” refers to the quality/resolution of the image data, are acknowledged. Accordingly, the objection to claim 1 is withdrawn. 
	Regarding the objection to claim 8, Applicant’s amendments and remarks, confirming that claim 8 has been amended to be an independent claim, are acknowledged. Accordingly, the objection to claim 8 is withdrawn. 
	Regarding the interpretation of claim 8 under 35 U.S.C. 112(f), this interpretation is maintained. This limitation of claim 8 is still being interpreted under 35 U.S.C. 112(f), as described below. 
	Regarding the rejection of claim 8 under 35 U.S.C. 101, while Applicant’s amendments to the claim are acknowledged, claim 8 remains rejected under 35 U.S.C. 101. Full details regarding the maintained rejection of claim 8 under 35 U.S.C. 101 will be explained in the corresponding section below. 

Status of Claims

	As of the amendments to the claims filed 11/02/2021, claims 1, 4, 6, and 8 are amended. 
	Claims 1-8 are currently under examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 8 is directed to a computer program. A computer program covers both non-transitory and transitory propagating signals per se, and does not appear to be a process, machine, manufacture, or composition of matter. See, e.g., In re Nuitjen, 500 F. 3d 1346, 1356-1357 
Examiner acknowledges Applicant’s amendments to claim 8 based on the previous suggestions, and thanks Applicant for amending the claim language to recite a “tangible, non-transitory computer readable medium” as opposed to a “computer program.” While this amendment is acknowledged, the claim remains rejected under 35 U.S.C. 101 due to its recitation of “computer program code means.” To overcome the rejection of claim 8 under 35 U.S.C. 101, Examiner respectfully suggests amending the preamble of the claim to recite “A tangible, non-transitory computer readable medium comprising computer executable instructions whichexecutable instructions are run on a computer, cause the computer to implement the method of:”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Jago et al. (WO 2014/080319 A1, hereinafter "Jago") in view of Packer et al. (WO 2001/020552 A1, hereinafter "Packer"), further in view of Hyun et al. (US 2010/0292574 A1, hereinafter “Hyun”). 

Regarding claim 1, Jago discloses:
A real time imaging ("real-time imaging" Jago: Pg. 1, line 7) method ("diagnostic ultrasound system and method" Jago: Pg. 3, line 34) for generating an ultrasound image of a plurality of different anatomical regions (“heart chambers in the ultrasound image have been labeled (RA, LA, RV, LV)” Jago: Pg. 9, lines 12-13) within a volume ("capture the entire volume of the fetal heart and adjacent vessels" Jago: Pg. 2, lines 14-15), the method comprising: 
receiving low resolution image data ([The ultrasound images shown on the left-hand side of Fig. 5 appear to have very low resolution.]) for the anatomical regions ("receives ultrasound images of a fetal 
accessing a 3D model ("heart model data is that of a 3D anatomical mesh model of the fetal heart" Jago: Pg. 7, lines 12-13) which is a representation of the anatomical regions ("Such a model represents the structure of the heart including its interior and exterior structure such as blood vessels and valves" Jago: Pg. 7, lines 17-19) and which defines the spatial extent of anatomy of the anatomical regions ("From the relative orientation of desired planes in the model, the heart model provides information as to the relative orientations of other standard views in relation to the acquired reference plane" Jago: Pg. 4, lines 14-18) by boundaries (“a 4-chamber plane 504 of a 3D fetal heart model” Jago: Pg. 9, lines 7-8);
adapting the 3D model to the low resolution image data ("registration is performed by an image registration processor 36, which receives ultrasound images of a fetal heart produced by the scan converter 26 and registers them with a corresponding plane of the heart model data" Jago: Pg. 7. lines 26-30); and
displaying volumetric information of ultrasound image data ("image is then stored in an image memory 28 from which it can be displayed on a display 38" Jago: Pg. 6, lines 26-28).

Jago remains silent on: 
	using the adapted 3D model to perform processing of the image data within each region and avoid processing together image data of different regions separated by a boundary thereby to generate a second, greater, quantity of ultrasound image data of higher resolution in respect of the anatomical regions; and


However, in a similar invention in the same field of endeavor, Packer teaches a method for rendering medical images in real-time (Title), where a "high resolution heart model is registered with the acquired real-time images and used to produced dynamic, high resolution images for display during the medical procedure" (Abstract): 
using the adapted 3D model ("3D image data sets as a high resolution, dynamic model of the patient's heart" Packer: Pg. 9, lines 10-11) to perform processing of the image data thereby to generate a second, greater, quantity of ultrasound image data of higher resolution ("real-time imaging system 39 employs these real-time image frames along with an ECG signal from the patient to register the stored high resolution heart model 37. The registered high resolution model is then used to produce high resolution, large field of view images in real-time on the display 61" Packer: Pg. 14, lines 9-13) in respect of the anatomical regions ("ultrasonic image data is input to a real-time imaging system 39 which uses the real-time ultrasound image data, the high resolution model of the patient's heart stored in memory 37 and an ECG signal from the patient to produce real-time images which are output through cable 60 to a display 61" Packer: Pg. 13, lines 7-11); and
displaying volumetric information using the second quantity of ultrasound image data at a resolution higher than that of the low resolution ("displaying high resolution images during the medical procedure which employ the registered high resolution model image" Packer: Claim 1). 
Furthermore, Fig. 5 of Packer’s disclosure depicts the configuration of the invention, and clearly shows the correspondence between the 3D model and the ultrasound image data. Thus, the limitation - using the adapted 3D model to perform processing of the image data thereby to generate a second, greater, quantity of ultrasound image data in respect of the anatomical region – is taught by Packer. 


	The combination of Jago and Packer are not being relied upon for teaching: 
	perform processing of the image data within each region and avoid processing together image data of different regions separated by a boundary. 

	However, in a similar invention in the same field of endeavor, Hyun teaches “an ultrasound diagnostic system and method thereof, and more particularly, to an ultrasound diagnostic system for displaying an organ” (Hyun: [0002]), in which a processing unit “may perform a separate rendering process with respect to the desired organ” (Hyun: [0068]), and further teaches: 
	perform processing of the image data within each region ("organ image processing unit 1140 may perform separate rendering with respect to at least one organ" Hyun: [0067]) and avoid processing together image data of different regions ("processing unit 1150 assigns different colors to the ROI and at least one organ" Hyun: [0078]) separated by a boundary ("organ image processing unit 1140 may increase an edge contrast of the ultrasound image that is generated by using the ultrasound data" Hyun: [0070]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system and method for acquiring standard views 

	Regarding claim 2, the combination of Jago, Packer, and Hyun discloses: 
A method as claimed in claim 1, as described above. 
	Jago further discloses: 
wherein adapting the 3D model to the image data ("model of the target anatomy such as a heart model is then used to match the ultrasound image of the 4-chamber view with a corresponding 4-chamber view in the heart model" Jago: Pg. 4, lines 11-14) comprises:
from the image data, generating modified image data, without reference to the 3D model ("echo signals are then processed by an image processor 22 which performs digital filtering, B mode detection, and Doppler processing, and can also perform other signal processing such as harmonic separation, speckle reduction, and other desired image signal processing" Jago: Pg. 6, lines 9-14); and
adapting the 3D model to the modified image data ("registration is performed by an image registration processor 36, which receives ultrasound images of a fetal heart produced by the scan converter 26 and registers them with a corresponding plane of the heart model data" Jago: Pg. 7. lines 26-30).

Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jago in view of Packer and Hyun, further in view of Murashita (US 2012/0053464 A1, hereinafter “Murashita”).

Regarding claim 3, the combination of Jago, Packer, and Hyun discloses: 
A method as claimed in claim 1, as described above. 
Jago remains silent on: 
the image data comprises a set of 2D slice images, and the second quantity of ultrasound image data comprises a 3D volumetric image with additional image data between the 2D slice images; or
the image data comprises a 3D volumetric image of a first resolution, and wherein the second quantity of ultrasound image data defines a 3D volumetric image of a greater, second resolution.
However, in a similar invention in the same field of endeavor, Murashita teaches an ultrasonic image processing apparatus (Title): 
the image data comprises a set of 2D slice images, and the second quantity of ultrasound image data comprises a 3D volumetric image with additional image data between the 2D slice images; or
the image data comprises a 3D volumetric image of a first resolution ("an original image in the form of a three-dimensional ultrasonic image is generated from volume data" Murashita: Abstract), and wherein the second quantity of ultrasound image data defines a 3D volumetric image of a greater, second resolution ("the original image having low resolution is generated with a small number of rays, and then post processing is performed with respect to the original image to thereby form a display image having high resolution" Murashita: [0045]; “enhancing the image quality of a three-dimensional ultrasonic image” Murashita: [0002]).
	Based on the use of the term “or” in the current claim language, claim 3 only requires one of the two limitations to be fulfilled by the prior art. In other words, the prior art is only required to teach either ‘the image data comprises a set of 2D slice images, and the second quantity of ultrasound image or ‘the image data comprises a 3D volumetric image of a first resolution, and wherein the second quantity of ultrasound image data defines a 3D volumetric image of a greater, second resolution.’ Examiner respectfully submits that Murashita is being relied upon to teach the second of these two limitations, as indicated by the citations above. Examiner has nonetheless found an additional reference to teach the other limitation of claim 3, and has cited this as pertinent prior art in the conclusion section of the present Office Action. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system and method for acquiring standard views of the fetal heart simultaneously with real-time imaging disclosed by Jago, by including the ultrasonic image processing apparatus as taught by Murashita. One of ordinary skill in the art would have been motivated to make this modification "for enhancing the image quality of a three-dimensional ultrasonic image" (Murashita: [0002]). 
	
Regarding claim 4, the combination of Jago, Packer, and Hyun discloses: 
A method as claimed in claim 1, as described above. 
Jago remains silent on: 
wherein the adapting the 3D model to the image data comprises identifying anatomical boundaries between the different regions, and wherein the processing of the image data comprises processing data of the first quantity of ultrasound image data within the different regions.
However, in a similar invention in the same field of endeavor, Murashita teaches an ultrasonic image processing apparatus (Title): 
wherein the adapting the 3D model to the image data comprises identifying anatomical boundaries between the different regions ("the contour of a tissue can be clarified" Murashita: [0015]; 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system and method for acquiring standard views of the fetal heart simultaneously with real-time imaging disclosed by Jago, by including the ultrasonic image processing apparatus as taught by Murashita. One of ordinary skill in the art would have been motivated to make this modification because "the contour is emphasized, as illustrated, so that image quality is enhanced" (Murashita: [0057]). 

Regarding claim 5, the combination of Jago, Packer, and Hyun discloses: 
A method as claimed in claim 1, as described above. 
Jago remains silent on: 
wherein the processing of the image data within the different regions comprises:
nearest neighbor interpolation; linear interpolation; or non-linear interpolation.
However, in a similar invention in the same field of endeavor, Murashita teaches an ultrasonic image processing apparatus (Title): 
wherein the processing of the image data ("linear interpolation processing" Murashita: [0009]) within the different regions comprises:
nearest neighbor interpolation; linear interpolation ("With the linear interpolation processing, it is possible to increase the apparent number of pixels and the resolution" Murashita: [0009]); or non-linear interpolation.


Regarding claim 6, the combination of Jago, Packer, and Hyun discloses: 
A method as claimed in claim 1, as described above. 
Jago remains silent on: 
wherein the processing of the image data within the regions comprises:
interpolation based on ultrasound signal statistics in the spatial and anatomical neighborhood.
However, in a similar invention in the same field of endeavor, Packer teaches a method for rendering medical images in real-time (Title), where a "high resolution heart model is registered with the acquired real-time images and used to produced dynamic, high resolution images for display during the medical procedure" (Abstract): 
interpolation based on ultrasound signal statistics in the anatomical neighborhood (“activation times of other locations on the heart wall surface are then computed by averaging the activation time of the nearest "n" neighbor basket electrodes”).
The combination of Jago and Packer are not being relied upon for teaching: 
wherein the processing of the image data within the regions comprises:
interpolation based on ultrasound signal statistics in the spatial neighborhood.
However, in a similar invention in the same field of endeavor, Murashita teaches an ultrasonic image processing apparatus (Title): 

interpolation based on ultrasound signal statistics in the spatial neighborhood ("conventional general interpolation processing references four, eight, or sixteen vicinity pixels existing around a noted pixel. In other words, in the conventional general interpolation processing, the range to be referenced extends equally in all directions around the noted pixel" Murashita: [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system and method for acquiring standard views of the fetal heart simultaneously with real-time imaging disclosed by Jago, by including the ultrasonic image processing apparatus as taught by Murashita. One of ordinary skill in the art would have been motivated to make this modification because "With the linear interpolation processing, it is possible to increase the apparent number of pixels and the resolution" (Murashita: [0009]).

Regarding claim 8, Jago discloses:
receiving low resolution image data ([The ultrasound images shown on the left-hand side of Fig. 5 appear to have very low resolution.]) for the anatomical regions ("receives ultrasound images of a fetal heart" Jago: Pg. 7, lines 27-28) in the form of a first quantity of ultrasound image data in respect of the anatomical regions within the volume (“heart chambers in the ultrasound image have been labeled (RA, LA, RV, LV)” Jago: Pg. 9, lines 12-13);
accessing a 3D model ("heart model data is that of a 3D anatomical mesh model of the fetal heart" Jago: Pg. 7, lines 12-13) which is a representation of the anatomical regions ("Such a model represents the structure of the heart including its interior and exterior structure such as blood vessels and valves" Jago: Pg. 7, lines 17-19) and which defines the spatial extent of anatomy of the anatomical regions ("From the relative orientation of desired planes in the model, the heart model provides 
adapting the 3D model to the low resolution image data ("registration is performed by an image registration processor 36, which receives ultrasound images of a fetal heart produced by the scan converter 26 and registers them with a corresponding plane of the heart model data" Jago: Pg. 7. lines 26-30); and
displaying volumetric information of ultrasound image data ("image is then stored in an image memory 28 from which it can be displayed on a display 38" Jago: Pg. 6, lines 26-28).

Jago remains silent on: 
	using the adapted 3D model to perform processing of the image data within each region and avoid processing together image data of different regions separated by a boundary thereby to generate a second, greater, quantity of ultrasound image data of higher resolution in respect of the anatomical regions; and
	displaying volumetric information using the second quantity of ultrasound image data at a resolution higher than that of the low resolution.  

However, in a similar invention in the same field of endeavor, Packer teaches a method for rendering medical images in real-time (Title), where a "high resolution heart model is registered with the acquired real-time images and used to produced dynamic, high resolution images for display during the medical procedure" (Abstract): 
using the adapted 3D model ("3D image data sets as a high resolution, dynamic model of the patient's heart" Packer: Pg. 9, lines 10-11) to perform processing of the image data thereby to generate registered high resolution model is then used to produce high resolution, large field of view images in real-time on the display 61" Packer: Pg. 14, lines 9-13) in respect of the anatomical regions ("ultrasonic image data is input to a real-time imaging system 39 which uses the real-time ultrasound image data, the high resolution model of the patient's heart stored in memory 37 and an ECG signal from the patient to produce real-time images which are output through cable 60 to a display 61" Packer: Pg. 13, lines 7-11); and
displaying volumetric information using the second quantity of ultrasound image data at a resolution higher than that of the low resolution ("displaying high resolution images during the medical procedure which employ the registered high resolution model image" Packer: Claim 1). 
Furthermore, Fig. 5 of Packer’s disclosure depicts the configuration of the invention, and clearly shows the correspondence between the 3D model and the ultrasound image data. Thus, the limitation - using the adapted 3D model to perform processing of the image data thereby to generate a second, greater, quantity of ultrasound image data in respect of the anatomical region – is taught by Packer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system and method for acquiring standard views of the fetal heart simultaneously with real-time imaging disclosed by Jago, by including the method for rendering medical images in real-time as taught by Packer. One of ordinary skill in the art would have been motivated to make this modification because "a high resolution and large field of view image is presented, it is easy for the physician to identify the portion of the heart wall that requires treatment and to more accurately manipulate the ablation device into position" (Packer: Pg. 17, lines 2-4). 

	The combination of Jago and Packer are not being relied upon for teaching: 


	However, in a similar invention in the same field of endeavor, Hyun teaches “an ultrasound diagnostic system and method thereof, and more particularly, to an ultrasound diagnostic system for displaying an organ” (Hyun: [0002]), in which a processing unit “may perform a separate rendering process with respect to the desired organ” (Hyun: [0068]), and further teaches: 
	perform processing of the image data within each region ("organ image processing unit 1140 may perform separate rendering with respect to at least one organ" Hyun: [0067]) and avoid processing together image data of different regions ("processing unit 1150 assigns different colors to the ROI and at least one organ" Hyun: [0078]) separated by a boundary ("organ image processing unit 1140 may increase an edge contrast of the ultrasound image that is generated by using the ultrasound data" Hyun: [0070]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system and method for acquiring standard views of the fetal heart simultaneously with real-time imaging disclosed by Jago, by including the ultrasound diagnostic system and method as taught by Hyun. One of ordinary skill in the art would have been motivated to make this modification because when a "3D ultrasound image has a low spatial resolution, and has difficulty in differentiating main features of organs, such as a blood vessel and the like, and thus, there may be restrictions on the use of the 3D ultrasound image" (Hyun: [0005]). Accordingly, it is beneficial for "an organ that is a target of interest may be emphasized when being displayed" (Hyun: [0022]), and "thus, perspective and contrast are more intuitively ascertained" (Hyun: [0008]).

The combination of Jago and Packer are not being relied upon for teaching: 


However, in a similar invention in the same field of endeavor, Murashita teaches an ultrasonic image processing apparatus (Title), and further teaches: 
A tangible, non-transitory computer readable medium comprising computer program code means ("an ultrasonic image processing program which is executed in an information processing apparatus" Murashita: [0020]) which is adapted, when said computer program is run on a computer ("an information processing apparatus is a computer which processes data transmitted from an ultrasonic diagnosis apparatus" Murashita: [0004]), to implement the method (as described by the combination of Jago, Packer, and Hyun as described above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system and method for acquiring standard views of the fetal heart simultaneously with real-time imaging disclosed by Jago, by including the ultrasonic image processing apparatus as taught by Murashita. One of ordinary skill in the art would have been motivated to make this modification because "With the linear interpolation processing, it is possible to increase the apparent number of pixels and the resolution" (Murashita: [0009]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jago in view of Packer and Hyun, further in view of Napolitano et al. (US 2012/0083695 A1, hereinafter "Napolitano").

Regarding claim 7, the combination of Jago, Packer, and Hyun discloses: 
A method as claimed in claim 1, as described above. 
The combination of Jago and Packer remains silent on: 

However, in a similar invention in the same field of endeavor, Napolitano teaches a method and apparatus for ultrasound imaging system (Title) that is “compatible with many other techniques used in ultrasound imaging" (Napolitano: [0108]): 
wherein the processing of the image data comprises determining the location ("the position of the point scatterer at (r, x)" Napolitano: [0067]) and characteristics of point scatterers ("received backscattered signal from the point scatterer, on a given receive element, will sample the transmit beam from unique spatial locations" Napolitano: [0038]) and a convolution with a point spread function ("assuming that linearity holds throughout the transmission, propagation, reception process, the pre-detected output sout( . . . ) can be found through the convolution of the round-trip point spread function with the region of interest" Napolitano: [0097]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system and method for acquiring standard views of the fetal heart simultaneously with real-time imaging disclosed by Jago, by including the method and apparatus for ultrasound imaging system as taught by Napolitano. One of ordinary skill in the art would have been motivated to make this modification because the "technique described is compatible with many other techniques used in ultrasound imaging" (Napolitano: [0108]) and is "an ultrasound imaging system to produce high quality images" (Napolitano: [0004]). 

Response to Arguments
	Applicant summarizes the subject matter of Jago and submits on page 10 of the remarks that Jago is silent on using a 3D model to control processing of a higher quantity of image data of the scanned region. Applicant proceeds to summarize the subject matter of Packer. Applicant submits that comparing the combination of these two references with amended claim 1, it is seen that it is silent on using an adapted 3D model to perform processing of image data within different regions and avoid 

	In response, Examiner respectfully submits that in light of the amendments to independent claim 1, an additional reference is being cited to teach the newly added limitations of the claim, and submits that the combination of references presented in this new ground of rejection teach each and every aspect of amended independent claim 1. 
	Regarding Applicant’s argument that the combination of references is silent on using an adapted 3D model to perform processing of image data within different regions, Examiner respectfully submits that Packer teaches "ultrasonic image data is input to a real-time imaging system 39 which uses the real-time ultrasound image data, the high resolution model of the patient's heart stored in memory 37 and an ECG signal from the patient to produce real-time images which are output through cable 60 to a display 61" (Packer: Pg. 13, lines 7-11). The model of the patient’s heart is being used to process/produce image data within different regions of the heart (“such a representation of the heart wall surfaces attractive for real-time processing” Packer: Pg. 10, lines 15-16). 
	Regarding Applicant’s argument that the combination of references is silent on avoiding processing together cross-boundary image data from different regions, Examiner respectfully submits that Hyun has been introduced to teach this newly added limitation. Hyun teaches: perform processing of the image data within each region ("organ image processing unit 1140 may perform separate rendering with respect to at least one organ" Hyun: [0067]) and avoid processing together image data of different regions ("processing unit 1150 assigns different colors to the ROI and at least one organ" Hyun: 
	Regarding Applicant’s argument that neither of these references use an anatomical model to control processing of a low resolution ultrasound image into a high resolution ultrasound image of greater image data, Examiner respectfully submits that Packer discloses the limitation of using an anatomical model to control processing of a low resolution ultrasound image into a high resolution ultrasound image of greater image data (“registered high resolution model is then used to produce high resolution, large field of view images in real-time on the display 61" Packer: Pg. 14, lines 9-13). 
	Regarding Applicant’s argument that neither of these references uses a 3D model to control region-specific processing and avoid processing together image data of different regions separated by a boundary delineated by the model, Examiner respectfully submits that Packer discloses using a 3D model to control image processing, as described above, while the newly introduced reference, Hyun, teaches region-specific processing ("organ image processing unit 1140 may perform separate rendering with respect to at least one organ" Hyun: [0067]) and avoiding processing together image data of different regions ("processing unit 1150 assigns different colors to the ROI and at least one organ" Hyun: [0078]) separated by a boundary ("organ image processing unit 1140 may increase an edge contrast of the ultrasound image that is generated by using the ultrasound data" Hyun: [0070]). 

	Applicant proceeds to describe the invention of Murashita, and submits that unlike Jago and Packer, Murashita makes no use of an anatomical model. Applicant further submits that like Jago and Packer, Murashita does not use a 3D model to control region-specific processing and avoid processing together image data of different regions separated by a boundary delineated by the model. Applicant further submits that unlike the method of the present invention, Murashita does not avoid processing together image data of different regions separated by a boundary. Applicant submits that thus, the combination of Murashita with Jago and Packer fail to render claim 1 and its dependent claims unpatentable. Regarding claim 4, Applicant submits that Murashita is of no effect since claim 4 recites adapting a 3D model to image data and Murashita makes no use of a 3D model. Applicant submits that amended claim 6 calls for interpolation based on ultrasound signal statistics in the spatial and anatomical 

	In response, Examiner respectfully submits that despite the fact that the term “model” is not used by Murashita verbatim, Murashita nonetheless makes use of a 3D anatomical model. Examiner further respectfully submits that Murashita discloses an anatomical model that identifies anatomical boundaries between different regions and structures ("the contour of a tissue can be clarified" Murashita: [0015]; "there can be formed a three-dimensional ultrasonic image with an emphasized contour or a clarified contour" Murashita: [0052]). Examiner further respectfully submits that Murashita also uses this anatomical model to control image processing ("by applying such directional interpolation processing to the original image, it is possible to generate a display image having an emphasized clear contour, whose resolution or magnification has been changed" Murashita: [0046]). Regarding the limitation of region-specific processing, Hyun has been introduced to teach that an “organ image processing unit 1140 may perform separate rendering with respect to at least one organ" (Hyun: [0067])). 
	Regarding claim 4, Examiner respectfully submits that despite not mentioning the term model, Murashita still teaches the use of a 3D anatomical model for image processing. Regarding claim 6, Examiner respectfully submits that Packer discloses interpolation based on ultrasound signal statistics in the anatomical neighborhood (“activation times of other locations on the heart wall surface are then computed by averaging the activation time of the nearest "n" neighbor basket electrodes”), while Murashita teaches interpolation based on ultrasound signal statistics in the spatial neighborhood ("conventional general interpolation processing references four, eight, or sixteen vicinity pixels existing around a noted pixel. In other words, in the conventional general interpolation processing, the range to be referenced extends equally in all directions around the noted pixel" Murashita: [0010]). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alessandrini et al. ("A Pipeline for the Generation of Realistic 3D Synthetic Echocardiographic Sequences: Methodology and Open-Access Database", IEEE Transactions on Medical Imaging, Vol. 34, No. 7, July 2015, pages 1436-1451; hereinafter “Alessandrini”) discloses a “proposed pipeline … to generate a library of 8 benchmark sequences including physiological and pathological geometries and contraction patterns” (Pg. 1438). Figure 2 can be used as a rough overview to show the use of an anatomical model to process image data. Fig. 2A shows the low-resolution image data, Fig. 2B shows the 3D model based on the low-resolution image data and segmentation steps, and Fig. 2C shows the higher resolution image data that was processed with the help of the 3D model. Furthermore, Fig. 8 shows the concept of processing different regions/tissue types separately, as this figure shows that blood and tissue are being processed with differing parameters. 
Ploquin et al. ("Resolution enhancement in medical ultrasound imaging", Journal of Medical Imaging, Jan-Mar 2015, Vol. 2(1), pages 017001-1 to 017001-12; hereinafter “Ploquin”) discloses an image resolution enhancement technique for use with ultrasound imaging. Ploquin describes that the proposed method was applied to in vivo images, as demonstrated by Fig. 14. Ploquin is being included as relevant prior art because of the ability to process different regions differently an in vivo ultrasound image of, from top to bottom, the bladder of a mouse (first row), a rabbit eye (second row), the uterus of a pregnant mouse (third row), and a simulation image (fourth row). Qualitatively, as can be seen in each processed image, the edges are sharpened by the processing technique, which indicates that the spatial resolution has been improved" (Ploquin: Pg. 10, Fig. 14).
Veronesi et al. (US 2018/0344290 A1, hereinafter “Veronesi”) teaches methods and systems for visualizing intersection information on ultrasound images (Abstract) that is particularly pertinent to one of the dependent claims. Based on the use of the term “or” in the current claim language, claim 3 only requires one of the two limitations to be fulfilled by the prior art. In other words, the prior art is only required to teach either ‘the image data comprises a set of 2D slice images, and the second quantity of ultrasound image data comprises a 3D volumetric image with additional image data between the 2D slice images’ or ‘the image data comprises a 3D volumetric image of a first resolution, and wherein the second quantity of ultrasound image data defines a 3D volumetric image of a greater, second resolution.’ Examiner respectfully submits that Murashita was relied upon to teach the second of these two limitations, as indicated by the citations included in the rejection of claim 3 in the 35 U.S.C. 103 rejection section of the present Office Action. Conversely, Veronesi is presently being made of record and is considered pertinent for the teaching of the other limitation of claim 3, as Veronesi teaches: 
the image data comprises a set of 2D slice images (“one or more 2D slice planes” Veronesi: [0002]), and the second quantity of ultrasound image data comprises a 3D volumetric image with additional image data between the 2D slice images (“A method, such as the method depicted in FIG. 2, for visualizing intersections between 2D image slices and the 3D ultrasound 
Carolus et al. (US 2019/0142392 A1, hereinafter “Carolus”) teaches a medical ultrasound image processing device that discloses many of the limitations of independent claim 1. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.V.W./Examiner, Art Unit 3793         

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793